Citation Nr: 1142773	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic anterior cruciate ligament deficiency of the right knee with posttraumatic degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and Board remand.


FINDING OF FACT

The medical evidence of record shows that the Veteran's right knee disability is manifested by flexion to 90 degrees, 125 degrees, and 140 degrees with subjective reports of pain; extension limited to 0 degrees; and instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2011).

2.  The criteria for a separate evaluation of 30 percent, but no more, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a September 2011 readjudication of the Veteran's claim, letters dated in February 2005 and July 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with three VA examinations with regard to her knee disorder.  In a September 2011 statement, the Veteran indicated that she found the August 2011 VA examination to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, she contends that the August 2011 VA examiner did not report all functional loss and impairment due to the right knee disorder, reported that the Veteran did not wear a brace and that there was no impact on her ability to perform her job, did not perform the routine tests for stability, and did not properly examine gait.  In addition, the Veteran stated that the VA examiner was a neurologist and not qualified to perform an orthopedic examination and evaluation.  However, after thorough review and consideration of the August 2011 VA examination report, the Board concludes that the examination is not inadequate.  The VA examiner noted that the Veteran formerly wore a brace, but that it was burned in an April 2011 motor vehicle accident and that she has not worn once since that time.  In addition, the VA examiner performed tests for instability, including a Lachman test, a posterior drawer test, and a valgus and varus test, which are the routine tests for stability.  With regard to the impact of the Veteran's right knee disorder on her job, the VA examiner did not find that it did not impact her job, but that it did not impact her ability to work.  This finding is a medical determination made by the VA examiner and is not contradicted by any evidence in the Veteran's claims file.  While the Veteran contends that her right knee disability impacts her job, as she reported that she has fallen a few times at work, she does not contend that her right knee disorder affects her ability to work.  Although the VA examiner did not address the Veteran's gait, gait is not a factor for consideration under the pertinent diagnostic criteria.  While the August 2011 VA examination was performed by a neurologist, it is adequate to determine the severity of the Veteran's right knee disorder in this instance.  There is no requirement that a VA examination be performed by a specialist.  In sum, the Board finds that the August 2011 VA examination provided in this case is adequate, as it provides sufficient detail to determine the severity of and rate the Veteran's right knee disorder during the time period on appeal, and to issue a fully informed decision on the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran's claim for entitlement to an initial rating greater than 10 percent for a right knee disorder is based on the assignment of an initial rating for a disability following the initial award of service connection for that disability.  As such, evidence contemporaneous with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. 

In a May 2005 rating decision, the RO granted service connection for a right knee disorder and assigned an initial evaluation of 10 percent, effective December 29, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In January 2006, the Veteran filed a notice of disagreement with regard to the rating assigned, and in August 2006, she perfected her appeal.  

The Veteran's right knee disorder is assigned a 10 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and limitation of leg flexion, under Diagnostic Code 5260, was a residual condition.

Private medical treatment records from November 2004 through January 2005 reflect diagnoses of and treatment for a right knee disorder.  A November 2004 treatment record notes that the Veteran's primary problem was instability with activities of daily living.  She reported that walking on an uneven surface or twisting her knee would suddenly cause her knee to give out.  She limited her activities significantly, but continued to have instability episodes.  She had a brace, which was provided ten years before and which she used intermittently.  Physical examination revealed the Veteran to ambulate without a limp.  Examination of her right knee showed full extension, symmetric flexion, and mild patellar facet tenderness.  There was a healed anterior medial incision consistent with a previous open meniscectomy.  A Lachman test revealed 8 to 10 millimeters (mm.) of anterior translation without a firm end point.  She had a positive pivot shift.  There was no increased external rotation at 30 or 90 degrees of flexion.  Valgus stress testing at 0 and 30 degrees of flexion revealed one and four mm. of opening, respectively.  The diagnosis was chronic anterior cruciate ligament (ACL) deficiency in the right knee.  A November 2004 magnetic resonance imaging (MRI) scan of the right knee revealed an ACL deficient knee with high-grade medial meniscus posterior horn and body subtotal meniscectomy with premature arthrosis, erosions, and areas of stress reaction.  There were no free or loose bodies.  There was a large posterior 3-centimeter osteochondroma or exostosis without evidence of dysplastic cartilaginous cap or signs of aggressive behavior.  Another November 2004 treatment record reflects that the Veteran's MRI confirmed chronic ACL deficiency, high-grade medial meniscectomy and premature arthrosis with erosion and areas of stress reaction within the medial compartment.  Her physician recommended bracing for combined ACL and medial unloader brace.  The physician noted that the Veteran's symptoms were more pain related than instability related.  A January 2005 private treatment record notes that the Veteran had a chronic ACL deficient knee with medial compartment osteoarthritis.  She reported medial joint line pain and was scheduled to be fit for a medial unloader brace.  Physical examination revealed full extension and symmetric flexion.  There was 6 mm. of anterior translation on Lachman examination.  There was medial joint line tenderness and medial opening with valgus stress testing at 30 degrees of flexion.  The diagnosis was medial compartment arthritis and chronic ACL deficiency.  The physician hoped that an unloader brace would improve her symptoms and decrease the chance that she would require a high tibial osteotomy with a concomitant ACL reconstruction or a total knee replacement.

In March 2005, the Veteran underwent a VA joints examination.  The Veteran complained of constant right knee pain, which she described as an ache.  She rated her right knee pain as a 3 or 4 on a 1 to 10 scale.  Her right leg muscles were not weak compared to those on the left, but she did experience pain limitation.  She noted an hour to an hour and a half of stiffness in the morning every day.  She reported that the knee occasionally swelled and that, if it gave way, she fell on it.  She denied any redness or heat in the joint.  She noted that, if the knee gave way, it buckled, and she fell to the ground.  Her knee was locked with the original injury, but she denied any further locking since that time.  She reported that the knee fatigued with a lack of endurance.  She denied using prescription and over the counter medication for her knee disorder, but noted that she used ice and elevated her leg.  She indicated that she would take Extra Strength Tylenol or Motrin at times during flares, but that the medication did not really help.  She reported flare-ups of increased knee pain, which she rated as a 10 on a 1 to 10 scale.  She stated that the flare-ups occurred about 1/3 of the time.  She precipitated a flare by being on her feet or by being in cold weather.  Flares were alleviated by elevating her leg and warming up.  She reported that, during a flare or following repetitive use, she was additionally limited by pain but not by weakened movement, excess fatigability, or incoordination.  The physician reported that it was "not possible to state how many additional degrees of range of motion will be lost during a flare-up since the veteran is not examined during one."  She stated that she wore an unloader brace every day, which she only removed when she went to bed.  She described current subluxation in the knee, which always spontaneously reduced.  There were no constitutional symptoms consistent with inflammatory arthritis.  The VA examiner reported that the Veteran's right knee disorder caused her to be aware of her knee with every step, and that she had a visible limp on some days.  She reported trouble climbing stairs as well as falls when stepping on an unstable surface.  She stated that she was unable to kneel at church, and could not run or play sports with her children.  She indicated that she could still swim, but was limited in what kicks she could do.  She reported that she had chairs around at work and sat down a lot despite her bosses preferring her to stand.  

Physical examination of the right knee revealed the Veteran to be wearing an unloader brace on her right knee.  The circumference of the right knee was 38 centimeters (cm.) and the left knee was 40 cm.  There was a 7-cm. scar on the medial right knee that was nontender and nonadherent.  There was painful motion at the end of flexion.  During a flare-up or following repetitive use, the Veteran was additionally limited by pain, but not by weakened movement, excess fatigability, or incoordination.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement.  The knee was tender to palpation, and there was crepitus in the patella.  The Veteran's gait was unremarkable initially, but she developed a slight limp as she continued to ambulate.  There was a functional limitation on standing and walking.  There were no callosities or skin breakdown, but there was increased wear on the left lateral shoe sole and heel in a pattern that would indicate abnormal weight bearing.  There was no ankylosis.  There was objective evidence of pain.  Range of motion revealed right knee flexion to 125 degrees with pain and extension to 0 degrees.  There was no varus or valgus motion in neutral position or in 30 degrees of flexion.  A Lachman's test and posterior drawer test were both normal.  There was 10 mm. of movement on the anterior drawer sign.  A McMurray's test was positive.  X-ray of the right knee showed exostosis on the medial posterior part of the distal femur.  The diagnosis was chronic anterior cruciate ligament deficiency of the right knee with posttraumatic degenerative joint disease.

Private treatment records from March 2005 through October 2006 reveal continued complaints of and treatment for a right knee disorder.  In March 2005, the Veteran reported that while she did not like wearing her custom ACL unloader brace, she did notice significant improvement in her medial joint line pain and her instability symptoms.  She indicated that, when the brace was off, she noticed much more instability and arthritic symptoms.  Physical examination revealed increased anterior translation on Lachman examination as well as some varus alignment and medial joint line tenderness.  A December 2005 treatment record reflects that the Veteran reported continued discomfort when not using her brace, but that she felt improved while using her unloader brace.  Physical examination revealed trace medial joint line tenderness, full extension, symmetric flexion, and at least 8 mm. of anterior translation on Lachman examination.  There was fair quadriceps bulk and tone.  X-rays of the right knee revealed some mild narrowing of the medial joint space and a small osteophyte.  An October 2006 treatment record notes that the Veteran had an instability episode the prior week while walking to work.  She reported another episode later that evening when she stepped in a hole.  She felt her knee give out and had pain on the lateral side of her knee.  Physical examination revealed healed scars and no effusion.  There was tenderness about the lateral femoral condyle and the lateral tibial plateau.  There was at least 10 to 12 mm. of anterior translation on Lachman examination without a firm endpoint.  There may have been some slightly increased external rotation at 30 degrees, and there was some medial joint line tenderness.  The diagnoses were ACL deficiency with a recent instability episode, medial compartment arthritis, and possible mild posterolateral corner insufficiency.  The physician noted that the Veteran should continue using her brace, modify her activities, and be off of work for a few more days.

In October 2007, the Veteran underwent another VA joints examination.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran reported that she was able to stand more than one, but less than three hours, and she was able to walk one to three miles.  She denied joint deformity, but reported giving way, instability, pain, stiffness, weakness, inflammation, and effusion.  She noted moderate flare-ups of joint disease on a weekly basis which last from one to two days.  

Physical examination revealed the Veteran's gait to be antalgic.  Range of motion of the right knee revealed flexion to 140 degrees with pain at 90 degrees and extension to 0 degrees.  There was no additional limitation of motion on repetitive use.  There was no evidence of inflammatory arthritis and no joint ankylosis.  The Veteran's right knee disorder caused effusion, tenderness, painful movement, instability, weakness, and guarding of movement.  There were no bumps consistent with Osgood-Schlatters disease, no mass behind the knee, and no clicks or snaps.  There was crepitation, grinding, and anterior/posterior instability which was described as severe.  There was a 10-mm. translation of cruciate ligament instability in 30 degrees of flexion.  There was a 10-mm. translation of cruciate ligament instability in 90 degrees of flexion.  Medial/lateral collateral ligament stability in neutral and in 30 degrees of flexion was normal.  There was no patellar abnormality, but the meniscus was surgically absent.  There was effusion and locking, but no dislocation.  A McMurray's test was positive.  There was a well-healed incision without signs or symptoms of erythema, warmth, or infection.  There was no quadriceps atrophy.  There was pain with palpation of both the medial and lateral joint lines.  There was full range of motion, but significant instability with anterior drawer testing.  X-rays of the right knee revealed that the medial compartment and femoropatellar compartment were slightly narrowed; an exostosis was present on the distal femur on its posteromedial wall; the left knee was 7.6 mm. higher than the right when the Veteran was standing; there was a slight medial displacement of the right femur in relation to the tibia when standing.  The diagnoses were status post right knee ACL full debridement with medial meniscectomy, right knee ACL deficiency, and right knee posttraumatic osteoarthritis.  The VA examiner reported that the Veteran's right knee disability caused decreased mobility; lack of stamina, weakness, or fatigue; decreased strength; and lower extremity pain.  There were severe effects on exercising and sports; moderate effects on chores; mild effects on shopping, recreation, and travel; and no effects on feeding, bathing, dressing, toileting, and grooming.  The Veteran reported that she was unable to ski, swim, hike, or return to gymnastics.  She had difficulty ascending and descending steps secondary to instability.  She was unable to walk on uneven ground due to instability.  The VA examiner noted that the Veteran would likely require a total joint arthoplasty in the near future.

During a December 2008 hearing before the Board, the Veteran testified that her right knee disorder caused significant pain and instability.  She reported that she frequently fell due to right knee instability, including falling down the stairs on various occasions.  She also reported knee swelling, pain, grinding, and effusion.  She noted that she had pain on standing, sitting, and if her knee hyperextended.  She also stated that she had trouble walking up and down stairs, that she could not walk for more than 1/2 block without swelling, and that she had constant pain with weightbearing.  She reported that she could no longer ski, water ski, play tennis, play softball, play basketball, do gymnastics, hike mountains, walk, exercise, run, bike, or swim.  She stated that she worked as a professor, and that she fell a few times at work.  She reported that she always wore a metal-hinged knee brace due to lateral instability.  Her husband testified that she frequently fell with lateral movement and that her knee was swollen and painful after work.  He noted that she constantly wore a brace.

VA treatment records from September 2008 through August 2011 reveal complaints of and treatment for a right knee disorder.  A September 2008 emergency room record reflects that the Veteran complained of right knee swelling for four days.  She rated her pain as a 6 on a 1 to 10 scale.  On examination, there was right knee swelling and mild warmth but no redness or signs of joint instability.  X-rays showed a large joint effusion without fracture and mild medial compartment arthrosis and an exostosis on the medial femoral metaphysic.  The diagnoses were right knee joint effusion and osteoarthritis.  The VA physician withdrew 25 cc. of straw colored synovial fluid from the right knee.  An October 2008 VA treatment record reflects that the Veteran was issued a medium wrap-around hinged knee brace and that she may need a custom brace at a later date.

In August 2011, the Veteran underwent another VA examination.  In 1980, the Veteran underwent a right knee operation which started as arthroscopic and became open with ACL debridement in addition to medial meniscectomy.  The Veteran complained of right knee pain and instability.  She reported flare-ups with increased pain and swelling three to four times per year.  She noted that her last bad flare-up was in 2009.  Range of motion of the right knee revealed flexion to 140 degrees without pain and extension to 0 degrees without pain.  There was no additional loss of motion following repetitive use.  The VA examiner found that the Veteran did have additional functional loss following repetitive use, including pain on movement and swelling.  There was no weakened movement, excess fatigability, incoordination, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weightbearing.  There was tenderness to palpation for joint line or soft tissues.  Right knee muscle strength was 5/5.  

Joint stability tests were performed, which revealed an abnormal Lachman test at 2+ (5 to 10 mm.).  A posterior drawer test and a valgus/varus test were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner noted that the Veteran had a right meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion and that she underwent a meniscectomy in 1980.  A McMurray's test was positive.  There were no residual signs or symptoms due to knee surgery, but the Veteran did have a right knee scar which was not painful or unstable.  In addition, the scar did not have a total area greater than 39 cm.  The Veteran reported that she used assistive devices as a normal mode of locomotion.  The VA examiner noted that she formerly wore a right knee brace, but it burned in a motor vehicle accident that April.  The VA examiner reported that there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays of the right knee were performed, which revealed degenerative or traumatic arthritis.  There was no evidence of patellar subluxation.  The VA examiner stated that the Veteran's right knee disorder did not impact her ability to work.  The diagnoses were torn medial meniscus and old anterior cruciate ligament tear.  The VA examiner noted that the Veteran had pain that was visibly manifested on movement of the right knee, and the right knee was exquisitely tender to palpation although not to movement or to range of motion.  There was no muscle atrophy and no skin changes indicative of disuse.  There were no other objective manifestations that would demonstrate disuse or functional impairment due to pain.

Traumatic arthritis, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated on the basis of limitation of motion.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered to be a major joint.  38 C.F.R. § 4.45 (2011). 

The Veteran's current 10 percent evaluation is based on limitation of knee flexion under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, flexion that is limited to 30 degrees warrants a 20 percent rating, and flexion that is limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.  The objective medical evidence of record shows that the Veteran had right knee flexion limited to 90 degrees, 125 degrees, and 140 degrees.  Accordingly, as the evidence does not show that the Veteran's right knee flexion was limited to 30 degrees, an increased evaluation is not warranted for the Veteran's right knee disability under 38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA General Counsel  has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Limitation of extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011); see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  However, a separate compensable evaluation for limitation of extension of the leg is not warranted under Diagnostic Code 5261 for the right knee, as the medical evidence of record shows full extension of the right knee throughout the entire appeal period on appeal.  Accordingly, a separate evaluation is not warranted based on limitation of right knee extension. 

In addition, as the objective evidence of record does not demonstrate right knee ankylosis or impairment of the fibula, tibia, or femur, an increased evaluation for a right knee disorder is not warranted on those bases.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011).  Moreover, a rating in excess of 10 percent for a right knee disorder is not permitted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2011). 

The Board has also considered whether a separate evaluation is warranted for right knee instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  The evidence reflects that the Veteran regularly reported right knee instability, as well as numerous falls related to right knee instability.  The medical evidence of record reflects findings of instability of the right knee, as well as abnormal Lachman tests and abnormal valgus stress tests.  An October 2007 VA examination found the Veteran's right knee instability to be severe.  A September 2008 VA treatment record reflects that the Veteran had right knee effusion following a fall the prior week.  Accordingly, the Board concludes that a separate 30 percent evaluation is warranted for severe instability of the right knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a , Diagnostic Code 5257.  An evaluation in excess of 30 percent is not for application in this case, as 30 percent is the maximum evaluation assigned for instability.  Id.

The Board has also considered whether a separate evaluation is warranted for the Veteran's right knee scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2011) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's right knee scar will not be considered under the revised criteria effective October 23, 2008. 

A separate rating for the Veteran's right knee scar is not warranted in this case, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square cm.), was unstable, was painful on examination, or caused limitation of function of the knee.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate evaluation for a right knee scar is not warranted.

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Board acknowledges that there is evidence that the Veteran reported pain during flare-ups which additionally limited her right knee range of motion.  However, in a March 2005 VA examination, she reported that she was not additionally limited by weakened movement, excess fatigability, or incoordination.  The VA examiner concluded that it was not possible to state how many additional degrees of range of motion were lost during a flare-up because the Veteran was not examined during one.  An October 2007 VA examiner stated that there was no additional limitation of motion on repetitive use, but observed that there was evidence of effusion, tenderness, painful movement, instability, weakness, guarding of movement, crepitation, grinding, lack of stamina, fatigue, and lower extremity pain.  The August 2011 VA examiner also concluded that there was no additional limitation of motion on repetitive use, no weakened movement, no excess fatigability, no incoordination, no deformity, no atrophy of disuse, no instability of station, no disturbance of locomotion, and no interference with sitting, standing, or weightbearing.  The examiner observed that there was pain on movement and swelling with repetitive use.  The Veteran also testified that she always wore a knee brace, and that her right knee disorder stopped her from playing sports and made it difficult for her to climb stairs.  She also noted that it limited the amount that she could walk and stand, and that she could not dance like she used to.

The Board acknowledges that there is evidence that the Veteran had additional pain, as well as instability, weakness, guarding, crepitation, grinding, lack of stamina, and fatigue with repetitive use.  She reported that she always wore a knee brace, and noted that her right knee disability impacted her daily life, as she could not play sports, kneel at church, and had difficulty climbing and descending stairs, walking, standing, and dancing.  Although repetitive use may have caused pain, instability, weakness, guarding, crepitation, grinding, lack of stamina, and fatigue, there is no evidence that those factors caused additional limitation of motion not contemplated within the current 10 percent rating assigned.  Thus, the evidence does not reflect functional loss beyond that contemplated in the currently assigned evaluation.  Accordingly, an increased evaluation for a right knee disorder based on these provisions is not warranted as the evidence of record shows no additional functional impairment, fatigability, incoordination, weakness, or pain beyond that already contemplated within the assigned evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's right knee disorder is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's right knee disorder is evaluated specifically contemplates the level of impairment caused by that disability.  Id.  The Veteran's right knee disability was evaluated under to 38 C.F.R. § 4.71a, for limitation of motion and arthritis of the knee, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As demonstrated by the evidence of record, the Veteran's right knee disorder is manifested by flexion to 90, 125, and 140 degrees with subjective reports of pain; extension limited to 0 degrees; and instability.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's right knee disorder are not inadequate.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's right knee disorder, along with a separate 30 percent evaluation for the right knee based on instability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5257, 5260, and 5261. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right knee disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's right knee disorder has varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for increased ratings in excess of those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that she is unemployable as a result of her service-connected right knee disorder.  Although there is evidence that her right knee disorder may interfere at times with her work, such as requiring her to take leave for a few days after a fall or requiring her to sit down at work more frequently, it does not indicate that she is unemployable due to her right knee disability.  Thus, the issue of entitlement to a TDIU has not been raised by the evidence of record, and the issue is not before the Board at this time.  


ORDER

An initial evaluation greater than 10 percent for right knee disorder is denied.

A separate 30 percent rating for right knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


